Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2016

                                      No. 04-16-00241-CR

                                     Cody Allen WATERS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1094
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER

        Appellant’s brief was due to be filed with this court by September 8, 2016. See TEX. R.
APP. P. 38.6(a). To date, Appellant has not filed a motion for extension of time to file the brief
or the brief.
         We ORDER Appellant’s attorney Andrea Polunsky to either file Appellant’s brief or a
motion to dismiss this appeal within TEN DAYS of the date of this order. If no brief or motion
is filed by that date, we may abate this appeal to the trial court for an abandonment hearing. See
TEX. R. APP. P. 38.8(b)(2).
         Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may
“initiat[e] contempt proceedings against appellant’s counsel.” Id. R. 38.8(b)(4).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court